Citation Nr: 0434358	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  95-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for adenomyosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1989 to 
April 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for PTSD and that service connection for 
adenomyosis was not warranted.

In December 2002, the Board found that new and material 
evidence had been submitted to reopen the PTSD claim and 
ordered further development of this claim, as well as 
concerning the claim for adenomyosis.  The Board's 
Evidence Development Unit (EDU) initiated the requested 
development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002). On May 1, 2003, however, the 
United States Court of Appeals for the Federal Circuit 
("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.



Following the Federal Circuit's decision in DAV, VA's General 
Counsel issued a precedential opinion concluding that DAV did 
not prohibit the Board from developing evidence in a case 
before it - provided that the Board did not adjudicate the 
claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-2003.  And based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

More recently, though, in light of the Federal Circuit 
Court's decision and other policy considerations, VA 
determined that VBA would resume all development functions.  
In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b) and 7109(a), all evidence 
development will be conducted at the RO level.  Therefore, 
in August 2003, the Board remanded the claims to the RO for 
further development consistent with the Federal Circuit's 
decision in DAV and VAOPGCPREC 1-2003.

Unfortunately, the appeal again must be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As mentioned, in August 2003, the Board remanded the claims 
to the RO to undertake the requested development initiated by 
the EDU.  However, neither the EDU nor the RO attempted to 
obtain the medical records (from G. Werber Bryan Psychiatric 
Hospital, William S. Hall Psychiatric Institute, and Dorn VA 
Medical Center (VAMC)) identified by the veteran on three 
completed VA Forms 21-4142 (Authorization and Consent to 
Release Information to VA) received in March 2003.  In 
addition, no attempt was made after December 2001 to obtain 
her latest treatment records from the Dorn VAMC, even though 
she has maintained that such records exist.  She has a right, 
as a matter of law, to compliance with the remand orders of 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The Board also remanded the claims, in part, to determine 
whether any of the veteran's currently diagnosed 
gynecological disability was as least as likely as not 
related to gynecological problems and anemia diagnosed in 
service.  In the report of a June 2004 VA gynecological 
examination, the evaluating physician stated that the veteran 
apparently had a history of adenomyosis, but that the 
etiology of her current dysmenorrhea was unclear.  The 
evaluating physician further commented that, it sounds like 
this has been a problem for the veteran since her time in 
service.  However, she was able to have two children without 
any difficulty, so it is unclear exactly what the source of 
this is.  She does continue to have symptoms of anemia that 
she had during her service time.  Because the cause of the 
veteran's current gynecological problems remains 
undetermined, another examination with opinion is required to 
resolve this dispositive issue.  38 U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain copies of all of the veteran's 
relevant VA treatment records , 
including, but not limited to, those at 
the Dorn VAMC since December 2001.  
Attempts should also be made to obtain 
the veteran's medical records from G. 
Werber Bryan Psychiatric Hospital, and 
William S. Hall Psychiatric Institute.  
Any records obtained should be associated 
with the other evidence in the claims 
file.  Also contact the veteran to obtain 
the information necessary to acquire her 
complete clinical records pertaining to 
any other treatment for a psychiatric 
disorder or a gynecological condition 
that are not currently on file.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded another 
gynecological examination to determine 
the nature and etiology of any currently 
diagnosed gynecological disability, to 
specifically include adenomyosis.  
The examiner should render an opinion as 
to whether any currently diagnosed 
gynecological disability is at least as 
likely as not related to gynecological 
problems and anemia diagnosed in service.  
Furthermore, in rendering such opinion, 
the examiner should also state whether 
any currently diagnosed gynecological 
disability likely preceded the veteran's 
service, or whether any currently 
diagnosed disability is congenital in 
nature or related to natural menopause, 
primary amenorrhea, or pregnancy and 
childbirth.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  This includes the 
report of the prior VA gynecological 
examination in June 2004, which 
unfortunately does not provide a 
sufficient response concerning the cause 
of the condition at issue.  If, per 
chance, it simply is not possible to make 
this determination more definitively, 
then this must be expressly indicated in 
the record.

3.  Also, if additional supportive 
evidence is obtained regarding the claim 
for service connection for PTSD, the RO 
should consider whether another PTSD 
examination is required prior to 
readjudication of this claim.



4.  Then readjudicate the claims based on 
any additional evidence obtained.  If 
benefits are not granted to the veteran's 
satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




